Citation Nr: 1141220	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-26 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO.  The Board remanded the claim on appeal in March 2011 for further development of the record.  After completing the requested development, the RO continued to deny the claim (as reflected in an August 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  There is no evidence or argument that the Veteran's service involved duty or visitation in country in Vietnam.

2.  There is no credible evidence that the Veteran had exposure to an herbicide agent while stationed at the Udorn Air Force Base in Thailand.  

3.  The Veteran's diabetes was not shown to have been present in service or within one year after service.


CONCLUSION OF LAW

Diabetes mellitus is not shown to be due disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein: nor may it be presumed to have been due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in May 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim and identified his duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken and all available evidence has been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the May 2006 letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  The Veteran's service medical and personnel records have been obtained, as well as his private post-service treatment records.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including diabetes mellitus may be presumed to have been incurred during qualifying service if shown the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).                 

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran asserts his diabetes is related to his military service; he argues that his diabetes was caused by exposure to herbicides while he served at the Udorn Air Force Base, Thailand.  Specifically, he states that while stationed at Udorn, he lived on the base near the perimeter, served guard duty with the security police, had training in a tower on the perimeter, and worked at the main gates of the base.  The Board notes that the Veteran's Military Occupational Specialty (MOS) was Material Facilities Specialist.

A veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era and has one of the diseases listed in 38 C.F.R. § 3.309(e), including type II diabetes mellitus, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).  

VA Compensation and Pension Service has reviewed a listing of herbicide use and test sites outside Vietnam provided to our office by the Department of Defense (DoD). This list contains 71 sites within the U.S. and in foreign countries where tactical herbicides, such as Agent Orange, were used, tested, or stored.  Testing and evaluations of these tactical herbicides were conducted by or under the direction of the U.S. Army Chemical Corps, Fort Detrick, Maryland.  The list does not contain names of individuals.  Additionally, it does not contain any references to routine base maintenance activities such as range management, brush clearing, weed killing, etc., because these vegetation control activities were conducted by the Base Civil Engineer and involved the use of commercial herbicides approved by the Armed Forces Pest Control Board.  The application of commercial herbicides on military installations was conducted by certified applicators.  DoD has advised us that commercial herbicides were routinely purchased by the Base Civil Engineer under federal guidelines and that records of these procurements were generally kept no longer than two years.  We have also reviewed a series of official DoD monographs describing in detail the use, testing, and storage of herbicides at various foreign and domestic locations.  In addition, the Project CHECO Southeast Asia Report: Base Defense in Thailand, produced during the Vietnam era, has been reviewed.

The DoD list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964. Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  The Report of these tests noted that 5 civilian and 5 military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  This location was not near any U.S. military installation or Royal Thai Air Force Base.

Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  We received a letter from the Department of the Air Force stating that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  In Vietnam, tactical herbicides were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopters under the control of the U.S. Army Chemical Corps. Base Civil Engineers were not permitted to purchase or apply tactical herbicides. 

There are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14 -17 October 1966.  The 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  These facts are not sufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand.

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  If the claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, be advised that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam. Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also, there are no studies that we are aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

If the claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide.  The Compensation and Pension Service cannot provide any additional evidence beyond that described above to support the Veteran's claim.  Therefore, unless the claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim  [see 38 CFR 3.159(d)], regional offices should send a request to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure.   

VA M21-1MR  Manual, Part IV, section ii.2, Chapter 10, paragraph q (2009)

Pursuant to the March 2011 remand directives, the RO requested that the U.S. Army Joint Services Records Research Center (JSRRC) research the Veteran's unit records to determine if as a Material Facilities Specialist in the 432 Supply Squadron, the Veteran or his unit performed duties around or near the perimeter of the base.  Response from the JSRRC indicates that it could not be documented or verified that the Veteran was exposed to herbicides while stationed at the Udorn Air Force Base.  

Under these circumstances, there is no credible evidence showing that the Veteran, a Material Facilities Specialist with the 432 Supply Squadron, performed duties around or near the perimeter of the base.  The duties as a materials facilities specialist would not require service around or near the perimeter.  In this regard, the Board notes that one of his performance reports while stationed at Udorn indicates that his duties involved receiving and storing property in a stockroom.  It was further noted that he issued receipts, performed rewarehousing, and conducted inventories.  There was no mention of any duties involving the perimeter.  In addition, the Veteran has not presented any corroborating photos, or lay statements to support his claim.  His statement as to having been in a barracks right next to the perimeter fence would seem to be inconsistent with concerns for maintaining the security of troops.  In weighing credibility, VA may consider interest, bias, self interest, consistency with other evidence of record, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the Veteran's own statement, submitted in many years after service support of a claim for monetary benefits, is outweighed by the contemporaneous personnel records indicating duties more consistent with working in a warehouse rather than working around the base perimeter.  Accordingly, service connection for diabetes mellitus cannot be awarded based on claimed exposure to Agent Orange.

The Veteran's claim will now be addressed on a direct service connection basis in this decision. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board has reviewed the Veteran's service medical records and observes that they are entirely negative for complaints of, or treatment for, diabetes mellitus during service.  The earliest evidence of record of diabetes mellitus is a September 2001 private treatment record documenting follow-up treatment for his diabetes.  A July 2006 private treatment record indicates that diabetes mellitus was first diagnosed "10 years ago."  This would have been around 25 years after service.  See Maxson v. Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint may be considered with other factors in the analysis of a service connection claim).  Significantly, none of the subsequent medical evidence of record contains an opinion or similar evidence linking diabetes mellitus back to service.

The Board is aware that the Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed disorder.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, however, there is no evidence linking his claimed diabetes to service and no reasonable possibility that a VA examination would result in findings favorable to him.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board emphasizes at this point that this decision does not imply that the Veteran is not sincere.  Although he may sincerely believe that his diabetes was the result of his service, as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The law is clear the record must show that diabetes mellitus was incurred in or aggravated by service, or shown within the one-year presumptive period following service, for the award of service connection on a direct basis.  In the absence of such evidence or satisfaction of applicable presumptive provisions, service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this appeal is denied.





ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


